Exhibit 10.3

TEMPUR SEALY INTERNATIONAL, INC.

2013 EQUITY INCENTIVE PLAN

Restricted Stock Unit Award Agreement

(Scott Thompson)

This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of
September 4, 2015, is between Tempur Sealy International, Inc., a corporation
organized under the laws of the State of Delaware (the “Company”), and the
individual identified below, residing at the address there set out (the
“Recipient”).

1. Award of Restricted Stock Units. Pursuant and subject to the Company’s 2013
Equity Incentive Plan (as the same may be amended from time to time, the
“Plan”), the Company grants the Recipient an award (the “Award”) for 118,000
restricted stock units (“Restricted Stock Units”), each representing the right
to a share of the common stock, par value $0.01 per share, of the Company (the
“Stock”) on and subject to the terms and conditions of this Agreement. This
Award is granted as of September 4, 2015 (the “Grant Date”) and is not intended
to qualify as a Qualified Performance-Based Award.

2. Rights of Restricted Stock Units. The Recipient will receive no dividend
equivalent payments on the Restricted Stock Units or with respect to the Stock.
Unless and until the vesting conditions of the Award have been satisfied and the
Recipient has received the shares of Stock in accordance with the terms and
conditions described herein, the Recipient shall have none of the attributes of
ownership with respect to such shares of Stock.

3. Vesting Period and Rights; Taxes; and Filings.

(a) Vesting Period and Rights. The Award will vest in three equal installments
on the first three anniversaries of the Grant Date (each “Vesting Date”), unless
the Award terminates or vests earlier in accordance with Section 4 or 5 hereof.
Subject to the provisions of Sections 4 and 5 below, any vesting is subject to
the Recipient continuing to be employed by the Company or an Affiliate of the
Company on the applicable Vesting Date. Any Restricted Stock Units that have
been vested as described above are referred to herein as “Vested RSUs”.

(b) Taxes. The Recipient is required to provide sufficient funds to pay all
withholding taxes. Pursuant to the Plan, the Company shall have the right to
require the Recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) attributable to the Award
awarded under this Agreement, including without limitation, the award or lapsing
of stock restrictions on the Award. The obligations of the Company under this
Agreement shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Recipient. However, in such cases Recipient may elect, subject to any reasonable
administrative procedures for timely compliance established by the Committee, to
satisfy an applicable



--------------------------------------------------------------------------------

withholding requirement, in whole or in part, by having the Company withhold a
portion of the shares of Stock to be issued under the Award to satisfy the
Recipient’s tax obligations. The Recipient may only elect to have shares of
Stock withheld having a Market Value on the date the tax is to be determined
equal to the minimum statutory total withholding taxes arising upon the vesting
of the Award. If the Recipient has not submitted an election on or before the
thirtieth (30) day prior to a Vesting Date, Recipient shall be deemed to have
elected to have shares withheld from the Shares of Stock to be issued under the
Award to satisfy the Recipient’s tax obligation. All elections shall be
irrevocable, made in writing, signed by the Recipient, and shall be subject to
any restrictions or limitations that the Committee deems appropriate.

(c) Filings. The Recipient is responsible for any filings required under
Section 16 of the Securities Exchange Act of 1934 and the rules thereunder.

4. Termination of Employment. If the Recipient’s employment with the Company or
an Affiliate of the Company terminates prior to the third anniversary of the
Grant Date, including because the Recipient’s employer ceases to be an
Affiliate, the right to the Restricted Stock Units and the Stock shall be as
follows:

(a) Death. If the Recipient dies, the Restricted Stock Units granted hereunder
will vest immediately and the person or persons to whom the Recipient’s rights
shall pass by will or the laws of descent and distribution shall be entitled to
receive all of the Stock with respect thereto, subject to paragraph (g) below.

(b) Long-Term Disability. If the Company or an Affiliate of the Company
terminates the Recipient’s employment for long-term disability (within the
meaning of Section 409A of the Code), the Restricted Stock Units granted
hereunder will vest immediately and Recipient shall be entitled to receive all
of the Stock with respect thereto, subject to paragraph (g) below.

(c) By the Company For Cause or By the Recipient Without Good Reason. If the
Recipient ceases to be an employee of the Company or an Affiliate of the Company
due to the Recipient’s termination by the Company or such Affiliate For Cause or
if the Recipient resigns or otherwise terminates his employment without Good
Reason, including by any Retirement that is not an Approved Retirement or the
Recipient’s voluntary departure, the Recipient’s right to such Restricted Stock
Units and the Stock granted hereunder shall be forfeited, no Stock shall be
issued and the Restricted Stock Units shall be cancelled. The terms “For Cause”,
“Good Reason”, “Retirement” and “Approved Retirement” are defined below.

(d) By the Company Other Than For Cause or By the Recipient for Good Reason. If
the Recipient ceases to be an employee of the Company or an Affiliate of the
Company due to the Recipient’s termination by the Company or such Affiliate
other than For Cause, by his resignation for Good Reason, or due to Recipient’s
employer ceasing to be an Affiliate (in the absence of a Change of Control),
(i) if the termination of employment occurs on or after December 31, 2016, then
the Employee shall be entitled to receive all the Restricted Stock Units, as and
when they become vested on the applicable Vesting Date and subject to paragraph
(g), and (ii) if the termination of employment occurs before December 31, 2016,
then the Employee shall be entitled to retain all

 

2



--------------------------------------------------------------------------------

previously Vested RSUs and a pro rata portion of the Restricted Stock Units will
continue to vest (in equal installments over the remaining Vesting Dates),
subject to the provisions of Section 3(b) and subject to paragraph (g), such
that the total number of Restricted Stock Units that have vested and will
continue to vest equals the total number granted multiplied by a fraction, the
numerator of which is the number of full months that have elapsed since the
Grant Date and prior to the date that employment ends, and the denominator of
which is 15 months, and the balance shall be cancelled and no Stock issued
therefor. For this purpose, “pro rata portion” means (i) the number of
Restricted Stock Units granted multiplied by the actual number of full calendar
months that have elapsed since the Grant Date to the date of termination, and
then divided by 15, less (ii) the number of Restricted Stock Units already
vested. Notwithstanding the foregoing, no Stock shall be issued and all of
Recipient’s rights to the Restricted Stock Units and the Stock hereunder shall
be forfeited, expire and terminate unless (i) the Company shall have received a
release of all claims from the Recipient in the form required pursuant to the
Employment Agreement (“Release and Waiver”) (and said Release and Waiver shall
have become irrevocable in accordance with its terms) prior to the next
applicable Vesting Date (or if earlier, the deadline established in the form of
Release and Waiver delivered by the Company to Recipient for execution) and
(ii) the Recipient shall have complied with the covenants set forth in
Section 10 of this Agreement.

(e) Approved Retirement. In the event of the Recipient’s Retirement, the
Committee may consent to the continued vesting of a pro-rata portion of the
Restricted Stock Units on the remaining Vesting Dates (an “Approved Retirement”)
and the balance shall be cancelled and no Stock issued therefor. For this
purpose, “pro-rata portion” means (i) the number of Restricted Stock Units
granted multiplied by the actual number of full calendar months that elapsed
from the Grant Date to the date of such Approved Retirement and then divided by
36 less (ii) the number of Restricted Stock Units already vested.
Notwithstanding the foregoing, no Stock shall be issued and all of Recipient’s
rights to the Restricted Stock Units and Stock hereunder shall be forfeited,
expire and terminate unless (i) the Company shall have received a Release and
Waiver from the Recipient (and said Release and Waiver shall have become
irrevocable in accordance with its terms) prior to the next applicable Vesting
Date (or if earlier, the deadline established in the form of release delivered
by the Company to Recipient for execution) and (ii) the Recipient shall have
complied with the covenants set forth in Section 10 of this Agreement. If the
Committee shall for any reason decline to consent to continued vesting on the
Recipient’s Retirement, then the provisions of subsection (c) above shall
instead apply.

(f) Definitions. As used in this Agreement:

(i) “Change of Control” shall have the meaning set forth in the Plan, provided,
that no event or transaction shall constitute a Change of Control for purposes
of this Agreement unless it also qualifies as a change of control for purposes
of Section 409A of the Code;

(ii) “Employee”, “employment”, “termination of employment” and “cease to be
employed,” and other words or phrases of similar import, shall mean the
continued provision of substantial services to the Company or any of its
Affiliates (or the cessation or termination of such services) whether as an
employee, consultant or director.

 

3



--------------------------------------------------------------------------------

(iii) “For Cause” shall have the meaning assigned to such term in the Employment
Agreement;

(iv) “Good Reason” shall have the meaning assigned to such term in the
Employment Agreement; and

(v) “Retirement” shall have the meaning assigned to such term in the applicable
retirement policy of the Company or its Affiliates as in effect at such time

(g) Payment. In all cases, payment (i.e., issuance of the Stock) with respect to
any Vested RSUs shall be made promptly and, in any event, within twenty
(20) days following the applicable Vesting Date or the date of any accelerated
vesting as described in Section 4(a), Section 4(b) or 4(d) above; provided
however, notwithstanding anything in this Agreement to the contrary, in no event
will any payment (i.e. issuance of the Stock) be made until the 30th day after
the termination of the Recipient’s employment with the Company and its
Affiliates. For this purpose, Restricted Stock Units continuing to vest on
account of (i) a termination of employment by the Company or its Affiliates
other than For Cause, (ii) Recipient’s resignation for Good Reason,
(iii) Recipient’s employer ceasing to be an Affiliate (in the absence of a
Change of Control) or (iv) an Approved Retirement, shall continue to vest as
provided above only if the Company has received the required Release and Waiver,
but delivery of the Stock on or after the next applicable Vesting Date pursuant
to this paragraph (g) shall not obviate the need to comply with the covenants
contained in Section 10 until the Covenant Termination Date in order to retain
the Stock then delivered. If the Recipient remains employed with the Company or
its Affiliates after the third anniversary of the Grant Date, at the request of
the Recipient, the Company and the Recipient will reasonably cooperate to
provide the Recipient an opportunity to convert the Vested RSUs into an
unsecured commitment by the Company to pay cash plus interest at a fixed rate
rather than stock (subject to the Recipient otherwise remaining in compliance
with the Company’s stock ownership guidelines), provided that the Company would
not be required to take any such action that creates adverse tax or accounting
impacts for the Company or creates any issues for the Company under any of its
credit agreements, indentures or other financing documents. In addition, and
notwithstanding the foregoing or anything contained in this Agreement to the
contrary, in the event that the Recipient is determined to be a “specified
employee” (as defined in Section 409A of the Code) of the Company at a time when
its stock is deemed to be publicly traded on an established securities market,
payments determined to be “nonqualified deferred compensation” and that are
payable as a result of the Recipient’s termination of employment shall be made
no earlier than the first day of the seventh calendar month following such
termination of employment, consistent with the provisions of Section 409A of the
Code.

5. Change of Control Provisions. Pursuant to the Change of Control provisions of
Section 9 of the Plan and notwithstanding anything herein to the contrary if a
Change of Control occurs, this Agreement shall remain in full force and effect
in accordance with its terms subject to the following. In the event of such
Change of Control:

(a) if the Recipient’s employment is terminated by the Company or an Affiliate
of the Company other than For Cause or if the Recipient resigns for Good Reason
within twelve (12) months after the occurrence of a Change of Control, all of
the Recipient’s

 

4



--------------------------------------------------------------------------------

Restricted Stock Units shall immediately vest as of such date and Recipient
shall be entitled to receive all of the Stock promptly and, in any event, within
twenty (20) days after the date of such termination of employment; and

(b) if the Restricted Stock Units are not assumed, converted or replaced by a
successor organization following such Change of Control, all of the Recipient’s
Restricted Stock Units shall immediately vest as of such date and Recipient
shall be entitled to receive all of the Stock promptly and, in any event, within
twenty (20) days after the date of the Change of Control.

(c) The Company (or any successor organization) may require the Recipient to
enter into a restricted stock unit award agreement that replaces this Agreement
and reflects the terms described above.

6. Other Provisions.

(a) This Award of Restricted Stock Units does not give the Recipient any right
to continue to be employed by the Company or any of its Affiliates, or limit, in
any way, the right of the Company or its Affiliates to terminate the Recipient’s
employment, at any time, for any reason not specifically prohibited by law.

(b) The Company is not liable for the non-issuance or non-transfer, nor for any
delay in the issuance or transfer of any shares of Stock due to the Recipient
upon the Vesting Date (or, if vesting of the Restricted Stock Units is
accelerated pursuant to Section 4 or 5, such earlier date) with respect to
vested Restricted Stock Units which results from the inability of the Company to
obtain, from each regulatory body having jurisdiction, all requisite authority
to issue or transfer shares of common stock of the Company if counsel for the
Company deems such authority necessary for the lawful issuance or transfer of
any such shares. Acceptance of this Award constitutes the Recipient’s agreement
that the shares of Stock subsequently acquired hereunder, if any, will not be
sold or otherwise disposed of by the Recipient in violation of any applicable
securities laws or regulations.

(c) The Award, the Restricted Stock Units and entitlement to the Stock are
subject to this Agreement and Recipient’s acceptance hereof shall constitute the
Recipient’s agreement to any administrative regulations of the Committee of the
Board. In the event of any inconsistency between this Agreement and the
provisions of the Plan, the provisions of the Plan shall prevail.

(d) All decisions of the Committee upon any questions arising under the Plan or
under these terms and conditions shall be conclusive and binding, including,
without limitation, those decisions and determinations to adjust the Restricted
Stock Units made by the Committee pursuant to the authority granted under
Section 8.4(d) of the Plan.

(e) Except as provided in Section 6.4 of the Plan, no right hereunder related to
the Award or these Restricted Stock Units and no rights hereunder to the
underlying Stock shall be transferable (except by will or the laws of descent
and distribution) until such time, if ever, that the Stock is earned and
delivered.

 

5



--------------------------------------------------------------------------------

7. Incorporation of Plan Terms. This Award is granted subject to all of the
applicable terms and provisions of the Plan, including but not limited to
Section 8 of the Plan, “Adjustment Provisions”, and the limitations on the
Company’s obligation to deliver Stock upon vesting set forth in Section 10 of
the Plan, “Settlement of Awards”. Capitalized terms used but not defined herein
shall have the meaning assigned under the Plan. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the provisions of
the Plan shall control.

8. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles thereof and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of the Recipient. This Agreement may be
executed in one or more counterparts all of which together shall constitute one
instrument.

9. Tax Consequences.

(a) The Company makes no representation or warranty as to the tax treatment of
this Award, including upon the issuance of the Stock or upon the Recipient’s
sale or other disposition of the Stock. The Recipient should rely on his own tax
advisors for such advice. Notwithstanding the foregoing, the Recipient and the
Company hereby acknowledge that both the Recipient and the Company may be
subject to certain obligations for tax withholdings, social security taxes and
other applicable taxes associated with the vesting of the Restricted Stock Units
or the Stock by the Recipient pursuant to this Agreement. The Recipient hereby
affirmatively consents to the transfer between his or her employer and the
Company of any and all personal information necessary for the Company and his
employer to comply with its obligations.

(b) All amounts earned and paid pursuant to this Agreement are intended to
be paid in compliance with, or on a basis exempt from, Section 409A of the
Code. This Agreement, and all terms and conditions used herein, shall be
interpreted and construed consistent with that intent. However, the Company does
not warrant all such payments will be exempt from, or paid in compliance with,
Section 409A. The Recipient bears the entire risk of any adverse federal, state
or local tax consequences and penalty taxes which may result from payments made
on a basis contrary to the provisions of Section 409A or comparable provisions
of any applicable state or local income tax laws.

10. Certain Remedies.

(a) If at any time prior to the later of (y) the last day of the two (2) year
period after termination of the Recipient’s employment with the Company and its
Affiliates and (z) the last Vesting Date (the later of such days being the
“Covenant Termination Date”), any of the following occur:

(i) the Recipient unreasonably refuses to comply with lawful requests for
cooperation made by the Company, its board of directors, or its Affiliates;

(ii) the Recipient accepts employment or a consulting or advisory engagement
with (A) any Competitive Enterprise (as defined in Section 10(c)) of the Company
or its Affiliates, or (B) any Significant Retailer (as defined in
Section 10(d)), or the Recipient otherwise engages in competition with the
Company or its Affiliates;

 

6



--------------------------------------------------------------------------------

(iii) the Recipient acts against the interests of the Company and its
Affiliates, including recruiting or employing, or encouraging or assisting the
Recipient’s new employer to recruit or employ an employee of the Company or any
Affiliate without the Company’s written consent;

(iv) the Recipient fails to protect and safeguard while in his possession or
control, or surrender to the Company upon termination of the Recipient’s
employment with the Company or any Affiliate or such earlier time or times as
the Company or its board of directors or any Affiliate may specify, all
documents, records, tapes, disks and other media of every kind and description
relating to the business, present or otherwise, of the Company and its
Affiliates and any copies, in whole or in part thereof, whether or not prepared
by the Recipient;

(v) the Recipient solicits or encourages any person or enterprise with which the
Recipient has had business-related contact, who has been a customer of the
Company or any of its Affiliates, to terminate its relationship with any of
them;

(vi) the Recipient takes any action or makes any statement, written or oral,
that disparages the business, products, services or management of Company or its
Affiliates, or any of their respective directors, officers, agents, or
employees, or the Recipient takes any action that is intended to, or that does
in fact, damage the business or reputation of the Company or its Affiliates, or
the personal or business reputations of any of their respective directors,
officers, agents, or employees, or that interferes with, impairs or disrupts the
normal operations of the Company or its Affiliates; or

(vii) the Recipient breaches any confidentiality obligations the Recipient has
to the Company or an Affiliate, the Recipient fails to comply with the policies
and procedures of the Company or its Affiliates for protecting confidential
information, the Recipient uses confidential information of the Company or its
Affiliates for his own benefit or gain, or the Recipient discloses or otherwise
misuses confidential information or materials of the Company or its Affiliates
(except as required by applicable law); then

(1) this Award shall terminate and be cancelled effective as of the date on
which the Recipient entered into such activity, unless terminated or cancelled
sooner by operation of another term or condition of this Agreement or the Plan;

(2) any Stock acquired and held by the Recipient pursuant to the Award during
the Applicable Period (as defined below) may be repurchased by the Company at a
purchase price of $0.01 per share; and

(3) any after-tax proceeds realized by the Recipient from the sale of Stock
acquired through the Award during the Applicable Period shall be paid by the
Recipient to the Company.

(b) The term “Applicable Period” shall mean the period commencing on the later
of the date of this Agreement or the date which is one (1) year prior to the
Recipient’s termination of employment with the Company or any Affiliate and
ending on the Covenant Termination Date.

 

7



--------------------------------------------------------------------------------

(c) The term “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in, any entity that
engages in, the manufacture, sale or distribution of mattresses or pillows or
other bedding products or other products competitive with the Company’s
products. Competitive Enterprise shall include, but not be limited to, the
entities set forth on Appendix A hereto, which may be amended by the Company
from time to time upon notice to the Recipient. At any time the Recipient may
request in writing that the Company make a determination whether a particular
enterprise is a Competitive Enterprise. Such determination will be made within
fourteen (14) days after the receipt of sufficient information from the
Recipient about the enterprise, and the determination will be valid for a period
of ninety (90) days from the date of determination.

(d) The term “Significant Retailer” means those retailers identified in Appendix
A under the heading “RETAILERS.” The Recipient acknowledges that the Significant
Retailers may now or in the future compete directly or indirectly with the
Company, and that, whether or not a Significant Retailer competes directly with
the Company, the Recipient because of his knowledge of the industry and his
knowledge of confidential information about the Company’s commercial
relationships with many large retailers, including one or more of the
Significant Retailers, could damage the Company’s competitive position and
business if he worked with a Significant Retailer in any of the capacities
described above.

11. Right of Set Off. By executing this Agreement, the Recipient consents to a
deduction from any amounts the Company or any Affiliate owes the Recipient from
time to time, to the extent of the amounts the Recipient owes the Company under
Section 10 above, provided that this set-off right may not be applied against
wages, salary or other amounts payable to the Recipient to the extent that the
exercise of such set-off right would violate any applicable law. If the Company
does not recover by means of set-off the full amount the Recipient owes the
Company, calculated as set forth above, the Recipient agrees to pay immediately
the unpaid balance to the Company upon the Company’s demand.

12. Nature of Remedies.

(a) The remedies set forth in Sections 10 and 11 above are in addition to any
remedies available to the Company and its Affiliates in any non-competition,
employment, confidentiality or other agreement, and all such rights are
cumulative. The exercise of any rights hereunder or under any such other
agreement shall not constitute an election of remedies.

(b) The Company shall be entitled to place a legend on any certificate
evidencing any Stock acquired upon vesting of this Award referring to the
repurchase right set forth in Section 10(a) above. The Company shall also be
entitled to issue stop transfer instructions to the Company’s stock transfer
agent in the event the Company believes that any event referred to in
Section 10(a) has occurred or is reasonably likely to occur.

13. Clawback Policy. The Recipient acknowledges receipt of a copy of the
Company’s Clawback Policy, and acknowledges and agrees that the shares of Stock
issuable under this Agreement shall be subject to the Clawback Policy or any
amended version thereof, and any other clawback policy approved by the Company’s
Board of Directors.

 

8



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Restricted Stock Unit Award
Agreement as a sealed instrument as of the date first above written.

 

TEMPUR SEALY INTERNATIONAL INC. By:  

/s/ Frank Doyle

Name:   Frank Doyle Title:   Chairman of the Board of Directors RECIPIENT

/s/ Scott Thompson

Recipient signature

Scott Thompson

Name of Recipient

 

[Signature Page to Restricted Stock Unit Award Agreement]



--------------------------------------------------------------------------------

Appendix A

Competitive Enterprises of the Company and its Affiliates

 

Ace

AH Beard

Auping

Ashley Sleep

Boyd

Carpe Diem

Carpenter

Carolina Mattress

Cauval Group

Chaide & Chaide

Classic Sleep Products

Comforpedic

Comfort Solutions

COFEL group

De Rucci

Diamona

Doremo Octaspring

Dorelan

Dunlopillo

Duxiana

Eastborne

Eminflex

Englander

Flex Group of Companies

Foamex

France Bed

Future Foam

Harrisons

Hastens

Hilding Anders Group

Hypnos

IBC

KayMed

King Koil

Kingsdown

Lady Americana

Land and Sky

Leggett & Platt

Lo Monaco

Magniflex

Metzler

Myers



--------------------------------------------------------------------------------

Optimo

Ortobom

Natura

Natures Rest

Park Place

Permaflex

Pikolin Group

Recticel Group

Relyon

Restonic

Rosen

Rowe

Sapsa Bedding

Select Comfort

Serta and any direct or indirect parent company

Silentnight

Simmons Company/Beautyrest and any direct or

indirect parent company

Sleepmaker

Spring Air

Sterling

Stobel

Swiss Comfort

Swiss Sense

Therapedic

RETAILERS

 

Ashley

Innovative Mattress Solutions

Mattress Firm

Sleepy’s

Wayfair

 

-2-